625 S.E.2d 111 (2005)
360 N.C. 178
STATE
v.
Curly JACOBS.
No. 617A05.
Supreme Court of North Carolina.
November 7, 2005.
C. Scott Holmes, for Curly Jacobs.
L. Johnson Britt, III, District Attorney, for State.
The following order has been entered on the motion filed on the 3rd day of November 2005 by Attorney General for Temporary Stay:
"Motion Allowed pending the determination of the State's Petition for Discretionary Review by order of the Court in conference this the 7th day of November 2005."